Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030052110 A1 to Gandy et al. (“Gandy”) in view of US 4780594 A to Rothermel (“Rothermel”).
Gandy discloses:
Regarding claim 1:
feeding a first strip and a second strip towards a molten slag pool (e.g., weld puddle 36) formed on a work piece, wherein the first strip and the second strip are fed during a welding phase of an electroslag welding operation (e.g., consumable electrode 20 and filler 40 are fed towards molten slag bath 35 and weld puddle 36 on workpieces 25 and 26 using electroslag welder ESW 11) (e.g., Fig. 2-4b and para 23-30); 
supplying current to the first strip and the second strip (e.g., Fig. 2-4b and para 23-30, wherein para 24 discloses that the passage of electrical current from consumable electrode 20 through the resistance of molten slag bath 35 and weld puddle 36 provides the resistance heating necessary to sustain weld puddle 36 and at this point filler 40 can be added through molten slag bath 35 into weld puddle 36); 

in response to the received signal: 
cutting the current to the first strip and the second strip (e.g., Fig. 2-4b and para 23-30);
stopping the feeding of the first strip towards the molten slag pool after cutting the current (e.g., steps 58 through 60 are simply repeated until the entire weld is complete and the answer to step 74 is to discontinue welding as disclosed in para 30-31 and seen in Fig. 4a-4b, wherein “End Method” stops feeding of the first strip). 
Gandy does not explicitly disclose reversing a feed direction of the feeding of the second strip to retract the second strip away from the molten slag pool (as recited in claim 1).  
However, Rothermel discloses:
Regarding claim 1: 
feeding a first strip and a second strip towards a molten slag pool formed on a work 
supplying current to the first strip and the second strip (e.g., Fig. 3-10 and col 4-6, including Fig. 5-10 and col 4, ln 42-68, col 5, ln 1-30 and col 6, ln 25-37); 
receiving a signal indicative of initiation of a stop phase during the welding phase (e.g., Fig. 3-10 and col 4-6, including Fig. 5-10 and col 4, ln 42-68, col 5, ln 1-30 and col 6, ln 25-37); and 
in response to the received signal: 

stopping the feeding of the first strip towards the molten slag pool after cutting the current (e.g., Fig. 3-10 and col 4-6, including Fig. 5-10 and col 4, ln 42-68, col 5, ln 1-30 and col 6, ln 25-37);
reversing a feed direction of the feeding of the second strip to retract the second strip away from the molten slag pool after cutting the current (e.g., Fig. 3-10 and col 4-6, including Fig. 4 and col 4, ln 10-20 and col 6, ln 25-37);
Regarding claim 3: the reversing further comprises: reversing a motor direction of a feeder feeding the second strip so that the second strip is mechanically retracted (e.g., Fig. 3-10 and col 4-6);
Regarding claim 4: the reversing further comprises: reversing the feed direction at a predetermined retraction speed for a retraction time, the retraction time is based on one or more welding parameters (e.g., Fig. 3-10 and col 4-6);
Regarding claim 5: the retraction time is determined to provide a retraction distance between a maximum retraction distance and a minimum retraction distance, wherein the maximum retraction distance is less than a length of the second trip extending from a feeder (e.g., Fig. 3-10 and col 4-6);
Regarding claim 6: the reversing further comprises: reversing the feed direction at a predetermined retraction speed for a retraction distance between a maximum retraction distance and a minimum retraction distance, wherein the minimum retraction distance is a distance sufficient to retract a distal portion of the second trip from a slag layer (e.g., Fig. 3-10 and col 4-6); and
Regarding claim 7: the retraction speed is a fixed speed based on one or more welding parameters (e.g., Fig. 3-10 and col 4-6, wherein Fig. 5a and 5b show a fixed retract rate).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Gandy as suggested and taught by Rothermel in order to remove the wire rapidly from the arc at the end of the feed portion of the weld cycle so that its end does not tend to "ball", which as discussed in various of the patents discussed above can lead to difficulty in obtaining a sound weld (e.g., Rothermel: col 4, ln 10-20).
Response to Amendment
The amendment of 07/01/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments resolving the previous rejections under 35 U.S.C. 112.
The remarks then address the prior art rejections. The remarks note the obviousness rejection of claims 1-7 over Gandy in view of Rothermel and also note the amendments to claim 1, with the amended portions of claim 1 reproduced and the reversing step emphasized. The remarks assert that the cited art fail to teach at least the reversing step emphasized in the remarks. The remarks discuss each reference and assert that Gandy fails to teach the recited reversing (after cutting the current) and Rothermel fails to cure this deficiency. The remarks state that Gandy is directed to a system and method for welding by melting a consumable electrode 20 and a filler material 40 into a weld puddle 36 and that Gandy does not does not explicitly disclose reversing the feed direction of the feeding of the second strip to retract the second strip away from the molten slag pool. 
The remarks then assert that Rothermel fails to cure the above noted deficiencies of Gandy and describe Rothermel, stating that the reference is directed to reciprocating a filler wire 5 in and out of a plasma arc 11 between an electrode 10 and a weld pool 12 (i.e., feed/retract cycling of filler material) and that the purpose of the feed/retract cycle is to prevent the formation of a "ball" on the end of the 
The remarks then state that, for at least the foregoing reasons, Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejection of amended claim 1 and that dependent claims 3-7 are patentably distinguished from the cited references by virtue of their dependencies on patentably 
The remarks next request rejoinder of the withdrawn claims 8, 10-15, and 17-20 and state that the propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance. However, the claims directed to the elected invention presently rejected as set forth and explained above. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 4, 2021